DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted January 4, 2021.  Claims 1, 3, 15, and 19 are amended.  Claims 13 and 18 are cancelled.  Claims 1 – 12, 14 – 17, and 19 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  incorrect punctuation. Claim 20 should read “The system of claim 19, wherein regression health care outcomes comprise one or more of:” – in the present claims, the Applicant used a semi-colon rather than a colon. Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The rejection of claim 3 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112  (pre- AIA ), first paragraph, is withdrawn based upon the amendment submitted January 4, 2021, and incorporated herein. 


Claim Rejections - 35 USC § 101
The rejection of claims 1 – 20 under 35 U.S.C. § 101 is withdrawn based upon the amendment submitted January 4, 2021, and incorporated herein.  The limitations of the amended claims correlate to USPTO example 39.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 9, 12, 14 – 17, and 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miotto et al., herein after Miotto (WO 2017/172629) in view of Wennberg (U.S. Publication Number 2014/0046693 A1) further in view of Jiang et al., herein after Jiang (“Artificial Intelligence In Healthcare:  Past, Present, and Future”, Stroke and Vascular Neurology, (2017), doi:10.1136/svn-2017-000101, Pages 230 – 243).

Claim 1 (Currently amended):  Miotto teaches a method comprising: 
initializing a multi-tasking deep neural network (Par. [0025] discloses executing (which is interpreted to mean initializing) a multi-layer neural network in a deep learning architecture; FIGS. 1, 5B, 6A, 6B, Par., [0076] discloses a multi – layer neural network in a deep learning architecture (which is interpreted to mean a multi – tasking deep neural network) where Miotto, also, teaches that the multi – layer neural network is applied to multi clinical tasks involving: automatic prediction, such as personalized prescriptions, therapy recommendation, and clinical trial recruitment, specific clinical domain and task to qualitatively evaluate its outcomes (e.g., what are the rules the algorithm discovers and that improve the predictions, how they can be visualized, if they are novel), evaluate electronic health record data warehouse of a plurality of institutions to consolidate the results, see, Par., [0066]) comprising: 
an input layer comprising a plurality of input nodes (FIGS, 5B, 6A, 6B, where input data is obtained by a plurality of sparse vectors [sparse vectors interpreted to mean input nodes], see, FIGS. 5B at 60, 6A, 6B, Par., [0075], where Miotto teaches each sparse vector represents a medical record, an electronic hospital record, see, Pars., [0006], [0040], which is imputed into the deep neural network, see, Par., [0006], and FIG. 6A, patients at layer 1.); 
a plurality of hidden layers (FIGS. 5A,  6A, 6B teaches a plurality of hidden layers); 
an output layer comprising a plurality of output nodes, wherein the plurality of output nodes correspond to a plurality of health care outcomes (paragraph 29 discloses a network architecture that includes output values; paragraph 66 discloses the disclosed ; 
a health care outcome cost scaling layer positioned after the output layer (Miotto teaches a logistic regression cost layer [interpreted to mean a health care outcome cost scaling layer] based on classes of origins of cancer including origin of a cancer, e.g., breast cancer, brain cancer, colon cancer, see, Par., [0062]); 
training the multi-tasking deep neural network using a training dataset (Miotto teaches training the multi-layer neural network [multi – tasking deep neural network] using a training set [training data set], see, Par., [0053]); 
Docket No. CAMDST16301inputting patient clinical data into the input layer; 
predicting at least a first and a second health care outcome for the patient (Miotto teaches predicting a future change in a value for a feature or combination of features [feature or combination of features interpreted to mean a first and second health care outcome], for example, re – occurrence of a disease, see, [0059], change in severity of the disease or other clinical indication, see, Par., [0060], for the patient including a plurality of diseases, as shown in FIG. 3A – 3B, see, Par. [0010], and Miotto, also, teaches predicting a disease classification evaluation by disease, FIG. 9, Par. [0016], [disease classification evaluation by disease interpreted to include a first health care outcome] and a patient disease tagging evaluation by patient, and, see, FIG. 11, Par., [0018], [patient disease tagging by patient interpreted to include a second health care outcome] showing results (i.e., all the correct diagnoses assigned to all the patients)), wherein both the first and second output are based on the patient clinical data (Miotto see, Par., [0040], [medical records, electronic health records interpreted to mean patient data], and, see, FIG. 2B at 202, in relation to FIG. 2E, at 264, 266, 268; and, see, FIGS. 5A – 6B, following the transmission of the electronic health record to both the first and second outcome [first and second outcome] depicted in FIGS. 5B, 6A and 6B); and 
displaying one or more of the first and the second health care outcome (Miotto teaches a display, see, FIG. 1, at 82, [display] that applies to the neural network to predict the onset of clinical indication in patients, see, Par., [0026],where it would be obvious that the output of the algorithm would be shown on a display based on the processor in communication with the display, as per Par., [0028],  including one or more of the first and second health care outcomes [first and second health care outcomes], as depicted in FIGS. 6A, 6B, 8 – 11. For example, FIG. 9, see, Par., [0016] depicts the results of first and second health outcomes, at least, including, predicting a disease classification evaluation by disease, FIG. 9, Par. [0016], [disease classification evaluation by disease interpreted to include a first health care outcome] and a patient disease tagging evaluation by patient, and, see, FIG. 11, Par., [0018], [patient disease tagging by patient interpreted to include a second health care outcome] showing results (i.e., all the correct diagnoses assigned to all the patients))
Miotto fails to explicitly teach the following limitations met by Wennberg as cited:  
a health care outcome masking layer comprising a plurality of masking nodes, wherein the health care outcome masking layer is positioned after the plurality of hidden layers (paragraph 120 discloses certain patients may be excluded from intervention plans because they are less likely to benefit from shared decision making, which correlates to masking the outcome as the Applicant’s specification (paragraph 18 in the published specification) discloses the masking node suppresses the prediction of irrelevant healthcare outcome); and 
setting a masking node output of a masking node of the plurality of masking nodes to zero based on a characteristic of a patient indicating that the patient is not susceptible to a health care outcome corresponding to the masking node (paragraph 21 discloses identifying a portion of the patients susceptible to one or more risk events by identifying a portion of the patients with the highest risk total; a risk score may include a value in the range of 0 to 1; paragraph 44 discloses statistical predictive modeling and clinical segmentation analytics to determine future event risks and/or financial risks, including identifying a population who are at the highest risk of incurring the risk; paragraph 115 discloses calculations for determining a risk score for the most susceptible patients). Page 2 of 15Application No. 16/033,006 Application Filing Date: July 11, 2018 
It would be obvious to one of ordinary skill in the art of predicting multiple health care outcomes at the effective filing date to modify the method of a multi – tasking deep neural network, as taught by Miotto, including initializing a multi-tasking deep neural network comprising, and a weight of an error of an output node based on an outcome corresponding to the output node, to include the health care outcome cost scaling layer increases a weight based on rarity of a health care outcome, as taught by Wennberg, with the motivation to establish a total weight score for each patient with the most significant risk factors associated with a healthcare event so that a provider predict likely See, Wennberg, at Pars., [0010], [0011]. 
Miotto and Wennberg fail to explicitly teach the following limitations met by Jiang as cited:  
the first health care outcome predicted based on a first output from a first output node (Jiang teaches the first outcome [first outcome interpreted to mean first healthcare outcome] predicted based on a first output first output] as depicted in FIGS. 8 and 9, Page 236, where Jiang, also, teaches the outcomes are related to stroke outcomes, see, Page 236, at FIGS. 8, and Page 236, Col. 2, Par., 2), and the second health care outcome based on a second output from a second output node (Jiang teaches the second outcome [second outcome interpreted to mean second healthcare outcome] predicted based on a first output first output] as depicted in FIGS. 8 and 9, Page 236, where Jiang, also, teaches the outcomes are related to stroke outcomes, see, Page 236, at FIG. 8, and Page 236, Col. 2, Par., 2).
It would be obvious to one of ordinary skill in the art of predicting multiple health care outcomes at the effective filing date to modify the method of a multi – tasking deep neural network, as taught by Miotto and Wennberg, including initializing a multi-tasking deep neural network comprising, an input layer comprising a plurality of input nodes, a health care outcome masking layer, an output layer comprising a plurality of output nodes, a health care outcome cost scaling layer, training the multi – tasking deep neural network using a training dataset, adjusting the health care outcome masking layer based on a characteristic of a patient, inputting patient clinical data into the input layer,  with the motivation to provide an extension of linear regression to capture complex non – linear relationships between input variable and an outcome, and the association between the outcome and the input variables through multiple hidden layers, see, Page 235, Col. 2, Par., [1], and to increase the volume and complexity of data, see, Jiang at, Page 237, Col. 1, Par., [2].

Claim 4 (Original): Miotto, Wennberg, and Jiang teach the method of claim 1. Miotto teaches a method wherein the plurality of input nodes comprise input nodes configured to receive input of diagnosis codes (Miotto teaches the plurality of sparse vectors, see, Par., [0034], [sparse vector interpreted to mean input node], are configured to receive input of the international statistical classification of diseases and related health problems (ICD) code [international statistical classification of diseases and related health problems (ICD) code interpreted to mean diagnosis codes], and see, Par., [0084], ICD-9 codes were used to state the diagnosis of a disease to a patient).  

Claim 5 (Original): Miotto, Wennberg, and Jiang teach the method of claim 1. Miotto teaches a method wherein the characteristic of the patient comprises a physical characteristic of the patient (Miotto teaches the feature [feature interpreted to mean see, Par., [0035]).  

Claim 6 (Original): Miotto, Wennberg, and Jiang teach the method of claim 5. Miotto teaches a method wherein the physical characteristic of the patient comprises a sex of the patient (Miotto teaches a disease prediction application where the feature [physical characteristic] of the patient includes the sex [sex] of the patient, see, Par., [0035]).  

Claim 7 (Original): Miotto, Wennberg, and Jiang teach the method of claim 1.  Miotto teaches a method wherein the training dataset comprises training data, validation data, and testing data, wherein each of the training data, validation data, and testing data (Miotto teaches the training set, see, Par., [0083], [0085], for the disease prediction application includes training data, see, Par., [0078], validation, data, see, Pars., [0086], [0094], and testing data, see, Par., [0078]), comprise clinical data and corresponding health care outcomes (Miotto teaches the data set, see, Par., [0079], including each of the training data [training data], see, Par., [0078],  validation data [validation data], see, Par., [0083], testing data [testing data], see , Par., [0078], includes clinical data [clinical data], see , Par., [0075], from the clinical data warehouse including corresponding, diagnosis, see, Pars., [0078], [0083], clinical descriptors, diagnosis, medications, procedures, lab tests, clinical notes, [clinical descriptors, diagnosis, medications, procedures, lab tests, clinical notes interpreted to include healthcare outcomes], see, Par., [0079]).  

Claim 8 (Original): Miotto, Wennberg, and Jiang teach the method of claim 1. Miotto teaches the health care outcome cost scaling layer (Miotto teaches, as, previously, discussed in Claim 1, a logistic regression cost layer [interpreted to mean a health care outcome cost scaling layer] based on classes of origins of cancer including origin of a cancer, e.g., breast cancer, brain cancer, colon cancer, see, Par., [0062]).
Miotto, Wennberg, and Jiang fail to explicitly teach the following limitations met by Wennberg as cited:
increases a weight of an error of an output node based on rarity of a health care outcome corresponding to the output node (Wennberg teaches a linear regression model, a non – linear regression, model, a logistic regression model, a Bayesian network model, a Markov model, a propensity score, see, Par., [0021], or a data mining process and/or subroutine [a linear regression model, a non – linear regression, model, a logistic regression model, a Bayesian network model, a Markov model, a propensity score, a data mining process and/or subroutine [a linear regression model, a non – linear regression, model, a logistic regression model, collectively, to include the health care outcome cost scaling layer] for predicting healthcare risk of the healthcare risk factor identifying the patients susceptible to one or more risk events with the highest risk events where the risk score may include a value in the range of 0 to 1, see, Par., [0021], where the weight associated with the outcome [outcome] includes an increased weight [increases a weight], as shown in Table 1, depicting risk events with increased beta Weights from 0.0321 – 1.439, and, where, Wennberg, also, teaches risks based on see, Par., [0086]).        
The motivation to combine the teachings of Miotto, Wennberg, and Jiang is discussed in the rejection of claim 1, and incorporated herein. 

Claim 9 (Original): Miotto, Wennberg, and Jiang teach the method of claim 1. Miotto teaches a health care outcome cost scaling layer (Miotto teaches, as, previously, discussed in Claim 1, a logistic regression cost layer [interpreted to mean a health care outcome cost scaling layer] based on classes of origins of cancer including origin of a cancer, e.g., breast cancer, brain cancer, colon cancer, see, Par., [0062]). 
Miotto and Jiang fail to explicitly teach the following limitations met by Wennberg as cited:
wherein the health care outcome cost scaling layer increases a weight of an error of an output node based on a monetary expense associated with a health care outcome, wherein the health care outcome corresponds to the output node (Wennberg teaches a linear regression model, a non – linear regression, model, a logistic regression model, a Bayesian network model, a Markov model, a propensity score, see, Par., [0021], [a linear regression model, a non – linear regression, model, a logistic regression model, a Bayesian network model, a Markov model, a propensity score, collectively to mean the health care outcome cost scaling layer] for predicting healthcare risk based on cost [cost interpreted to mean monetary expense] of the healthcare risk factor identifying the patients susceptible to one or more risk events with the highest risk events; the risk score may include a value in the range of 0 to 1; the weight associated with the cost [monetary 
The motivation to combine the teachings of Miotto, Wennberg, and Jiang is discussed in the rejection of claim 1, and incorporated herein. 

Claim 12 (Original): Miotto, Wennberg, and Jiang teach the method of claim 1. Miotto teaches a method further comprising outputting one or more of the first and the second health care outcome to one or more of a computer-readable storage medium (Miotto teaches a non – transitory computer readable storage medium for processing           input data and readable storage medium instructions executed by a computer, see, Claim  30, and, where Miotto teaches providing [providing interpreted to mean outputting] one or more of the first and second health care outcomes as depicted in FIGS. 7, see, Par., [0087], for example, showing the outcomes of the number of layers used to derive the deep representation on the future disease classification results, for example, (one-year time interval); FIG. 8, see, Par., [0097], depicting the results for all the different data representations are reported, where the memory stores the output values, see, Par., [0029]), and a communication subsystem (Miotto teaches a communication interface [communication subsystem] for interconnecting the components of the neural network system, see, Par., [0028]).  

Claim 14 (Original): Miotto, Wennberg, and Jiang teach the method of claim 1.  Miotto teaches a method wherein the first and the second health care outcome comprise alternate definitions of a single health care outcome (Miotto teaches that the International statistical classification of diseases (ICD) includes different codes, see, Par., [0046] (different codes interpreted to include an alternate definition],for example,  the feature "type 2 diabetes mellitus" can be identified in a dataset by laboratory values of hemoglobin AIC greater than 7.0, presence of 250.00 ICD-9 code, or the notation "type 2 diabetes mellitus" in free-text, see, Par., [0004], or a disease can have the ICD – 9 code [type 2 diabetes mellitus and hemoglobin AIC greater than 7.0, presence of 250.00, ICD, interpreted to mean first and second health care outcome], In addition, the diagnosis is represented by an international statistical classification of diseases and related health problems code (ICD code, e.g., ICD-9 code or ICD-10 code) in the medical record of the respective human subject, see, Par., [0040]).  

Claim 15 (Currently amended): Miotto teaches a method stored in a computer-readable storage medium of a computing system that when executed by a processor of the computing system performs steps of: 
initializing a multi-tasking deep neural network (Miotto teaches executing, see, Par.,[0025], [executing interpreted to mean initializing] a multi-layer neural network in a deep learning architecture, see, FIGS. 1, 5B, 6A, 6B, Par., [0076] [a multi – layer neural network in a deep learning architecture interpreted to mean a multi – tasking deep neural network] where Miotto, also, teaches that the multi – layer neural network is applied to multi clinical tasks involving: automatic prediction, such as personalized see, Par., [0066]) comprising: 
an input layer comprising a plurality of input nodes (Miotto teaches an input layer [input layer], see, FIGS, 5B, 6A, 6B, where input data is obtained by a plurality of sparse vectors [sparse vectors interpreted to mean input nodes], see, FIGS. 5B at 60, 6A, 6B, Par., [0075], where Miotto teaches each sparse vector represents a medical record, an electronic hospital record, see, Pars., [0006], [0040], which is imputed into the deep neural network, see, Par., [0006], and FIG. 6A, patients at layer 1); 
a plurality of hidden layers (Miotto teaches a plurality of hidden layers, see, FIGS. 5A, 6A, 6B); 
an output layer comprising a plurality of output nodes (paragraph 29 discloses a network architecture that includes output values; paragraph 66 discloses the disclosed network architecture is applied to a specific clinical domain and task to qualitatively evaluate its outcomes; paragraph 76 discloses the last layer outputs the final patient representation in the form of a dense vector), 
a health care outcome cost scaling layer (Miotto teaches a logistic regression cost layer [interpreted to mean a health care outcome cost scaling layer] based on classes of origins of cancer including origin of a cancer, e.g., breast cancer, brain cancer, colon cancer, see, Par., [0062]); 
see, Par., [0053], including patient clinical data, see, Par., [0083], and by their corresponding dense vectors, see, Par., [0006], [dense vectors interpreted as health care outcomes], where the dense vectors [health care outcomes] train a post processor engine to predict a future change in a value for the onset of a predetermined disease or other clinical indication, see, Pars. [0057], [0058]); 
Docket No. CAMDST16301inputting patient clinical data into the input layer (Miotto teaches inputting [inputting] patient clinical data [patient data], see, FIGS. 5A – 5B, Par., [0075] as a plurality of sparse vectors [input nodes] into the input layer [input layer], see, FIG. 6A, at Patients Layer 1, where patient clinical data includes the patient’s medical record, see, Par., [0006],  the patient’s electronic health record [EHR]); 
predicting a plurality of patient health care outcomes (Miotto teaches predicting a future change in a value for a feature or combination of features of healthcare outcomes [healthcare outcomes], for example, re – occurrence of a disease, see, [0059], change in severity of the disease or other clinical indication, see, Par., [0060], for the patient including a plurality of diseases, as shown in FIG. 3A – 3B, and Miotto, also, teaches predicting a disease classification evaluation by disease, see, FIG. 7, Par. [0087],  a patient disease tagging evaluation by patient, see, Par., [0095], of personalized prescription, drug targeting, patient similarity, clinical trial recruitment, and disease prediction, see, Par., [0061], [0066], change in severity of the disease, see , Par., [0060], or other clinical indication, [a disease classification evaluation by disease,  a 
displaying one or more of the predicted plurality of patient health care outcomes via a display subsystem of the computing system (Miotto teaches a computer system [computer system], see, Par., [0028], display [display], see, FIG. 1, at 82, Par., [0028],[display] that applies to the neural network to predict the onset of clinical indication in patients, see, Par., [0026], where it would be obvious that the output of the algorithm would be shown on a display based on the processor in communication with the display, as per Par., [0028],  including a plurality of health care outcomes, as depicted in FIGS. 6A, 6B, 8 – 10. For example, FIGS. 8 and 9, see, Par., [0097] depicts the results of a plurality of health outcomes, including,  whether a patient developed the disease, see , Par., [0097],  and for a subset of ten diseases, see, Par., [0098], and Figure 10 provide the results on the entire vocabulary of diseases that were tested, see, Pars., [0098]).  
Miotto fails to explicitly teach the following limitations met by Wennberg as cited:  
a health care outcome masking layer positioned between the plurality of hidden layers and the output layer (paragraph 120 discloses certain patients may be excluded from intervention plans because they are less likely to benefit from shared decision making, which correlates to masking the outcome as the Applicant’s specification (paragraph 18 in the published specification) discloses the masking node suppresses the prediction of irrelevant healthcare outcome); and 
setting a masking node output of a masking node of the health care outcome masking layer to zero based on a characteristic of a patient indicating that the patient is not susceptible to a health care outcome corresponding to the masking nod (paragraph 21 discloses identifying a portion of the patients susceptible to one or more risk events by identifying a portion of the patients with the highest risk total; a risk score may include a value in the range of 0 to 1; paragraph 44 discloses statistical predictive modeling and clinical segmentation analytics to determine future event risks and/or financial risks, including identifying a population who are at the highest risk of incurring the risk; paragraph 115 discloses calculations for determining a risk score for the most susceptible patients).
It would be obvious to one of ordinary skill in the art of predicting multiple health care outcomes at the effective filing date to modify the method of a multi – tasking deep neural network, as taught by Miotto, including initializing a multi-tasking deep neural network comprising, and a weight of an error of an output node based on an outcome corresponding to the output node, to include the health care outcome cost scaling layer increases a weight based on rarity of a health care outcome, as taught by Wennberg, with the motivation to establish a total weight score for each patient with the most significant risk factors associated with a healthcare event so that a provider predict likely healthcare costs for an upcoming period of time, to take action to limit healthcare costs by providing early intervention plans to patients that prevent or mitigate the occurrence of risk events. See, Wennberg, at Pars., [0010], [0011]. 
Miotto and Wennberg fail to explicitly teach the following limitations met by Jiang as cited:  Page 5 of 15Application No. 16/033,006 Application Filing Date: July 11, 2018 
see, Page 236, at FIGS. 8 and 9, where, Jiang, also, teaches the outcomes are related to stroke outcomes, see, Page 236, at FIG. 8, and Page 236, Col. 2, Par., 2);
based on output from the plurality of output nodes of the output layer (Jiang teaches a neural network including outcomes [outcomes] based on output [output] from the plurality of output nodes [output nodes] of the output layer [output layer], see, FIG. 8, corresponding to a plurality of outcomes, [outcomes], see, Page 236, at FIGS. 8 and 9, where, Jiang, also, teaches the outcomes are related to stroke outcomes, see, Page 236, at FIG. 8, and Page 236, Col. 2, Par., 2).
The motivation to combine the teachings of Miotto, Wennberg, and Jiang is discussed in the rejection of claim 1, and incorporated herein. 

Claim 16 (Original): Miotto, Wennberg, and Jiang teach the method of claim 15.  
Miotto fails to explicitly teach the following limitations met by Wennberg as cited:  
wherein the health care outcome masking layer comprises a plurality of masking nodes corresponding to the plurality of output nodes (paragraph 120 discloses certain patients may be excluded from intervention plans because they are less likely to benefit from shared decision making, which correlates to masking the outcome as the 
The motivation to combine the teachings of Miotto, Wennberg, and Jiang is discussed in the rejection of claim 1, and incorporated herein. 

Claim 17 (Original): Miotto, Wennberg, and Jiang the method of claim 16. 
Miotto fails to explicitly teach the following limitations met by Wennberg as cited:  
wherein responsive to a second masking node outputting one, an output from a second output node corresponding to the second masking node is not suppressed (paragraph 120 discloses certain patients may be excluded from intervention plans because they are less likely to benefit from shared decision making, which correlates to masking the outcome as the Applicant’s specification (paragraph 18 in the published specification) discloses the masking node suppresses the prediction of irrelevant healthcare outcome).  
The motivation to combine the teachings of Miotto, Wennberg, and Jiang is discussed in the rejection of claim 1, and incorporated herein. 
  
Claim 19 (Currently amended): Miotto teaches a computing system comprising: 
a display subsystem (Miotto teaches a display [display subsystem], see, FIG., 1, Par., [0028]); 
See, Par., [0025]); and 
a computer-readable storage medium containing instructions that when executed by the processor perform steps of (Miotto teaches a non – transitory computer readable storage medium [computer – readable storage medium] including instructions [instructions] which when executed by the computer system which includes a processor [processor] cause the computer to perform steps, see, Claim 30): 
initializing a multi-tasking deep neural network (Miotto teaches executing, see, Par.,[0025], [executing interpreted to mean initializing] a multi-layer neural network in a deep learning architecture, see, FIGS. 1, 5B, 6A, Par., [0076] [a multi – layer neural network in a deep learning architecture interpreted to mean a multi – tasking deep neural network] where Miotto, also, teaches that the multi – layer neural network is applied to multi clinical tasks involving: automatic prediction, such as personalized prescriptions, therapy recommendation, and clinical trial recruitment, specific clinical domain and task to qualitatively evaluate its outcomes (e.g., what are the rules the algorithm discovers and that improve the predictions, how they can be visualized, if they are novel), evaluate electronic health record data warehouse of a plurality of institutions to consolidate the results, see, Par., [0066]) comprising: 
an input layer comprising a plurality of input nodes (Miotto teaches an input layer [input layer], see, FIGS, 5B, 6A, 6B, where input data is obtained by a plurality of sparse vectors [sparse vectors interpreted to mean input nodes], see, FIGS. 5B at 60, 6A, 6B, Par., [0075], where Miotto teaches each sparse vector represents a medical record, an see, Pars., [0006], [0040], which is imputed into the deep neural network, see, Par., [0006], and FIG. 6A, patients at layer 1); Page 6 of 15Application No. 16/033,006 Application Filing Date: July 11, 2018 
Docket No. CAMDST16301a plurality of hidden layers (Miotto teaches a plurality of hidden layers, see, FIGS. 5A, 6A, 6B); 
an output layer comprising a plurality of output nodes corresponding to a plurality of health care outcomes (paragraph 29 discloses a network architecture that includes output values; paragraph 66 discloses the disclosed network architecture is applied to a specific clinical domain and task to qualitatively evaluate its outcomes; paragraph 76 discloses the last layer outputs the final patient representation in the form of a dense vector); 
a health care outcome cost scaling layer (Miotto teaches a logistic regression cost layer [interpreted to mean a health care outcome cost scaling layer] based on classes of origins of cancer including origin of a cancer, e.g., breast cancer, brain cancer, colon cancer, see, Par., [0062]), 
training the multi-tasking deep neural network using a training dataset comprising clinical data (Miotto teaches training the multi-layer neural network [multi – tasking deep neural network] using a training set [training data set], see, Par., [0053], including patient clinical data, see, Par., [0083]); 
inputting patient clinical data into the plurality of input nodes (Miotto teaches inputting [inputting] patient clinical data [patient data], see, FIGS. 5A – 5B, Par., [0075], as a plurality of sparse vectors [input nodes] into the input layer [input layer], see, FIG. 6A, at Patients Layer 1, where patient clinical data includes the patient’s medical record, see, Par., [0006], the patient’s electronic health record [EHR]); 
see, Par., [0060], for the patient including a plurality of diseases, as shown in FIG. 3A – 3B, see, Par. [0010], and Miotto, also, teaches predicting a disease classification evaluation by disease, FIG. 9, Par. [0016], [disease classification evaluation by disease interpreted to include a first health care outcome] and a patient disease tagging evaluation by patient, and, see, FIG. 11, Par., [0018], [patient disease tagging by patient interpreted to include a second health care outcome] showing results (i.e., all the correct diagnoses assigned to all the patients); Miotto teaches predicting a future change in a value for a feature or combination of features of healthcare outcomes [healthcare outcomes], for example, re – occurrence of a disease, see, [0059], change in severity of the disease or other clinical indication, see, Par., [0060], for the patient including a plurality of diseases, as shown in Table 3, and Miotto, also, teaches predicting a disease classification evaluation by disease, a patient disease tagging evaluation by patient, of personalized prescription, drug targeting, patient similarity, clinical trial recruitment, and disease prediction [change in severity of the disease or other clinical indication, a disease classification evaluation by disease, a patient disease tagging evaluation by patient, of personalized prescription, drug targeting, patient similarity, clinical trial recruitment, and disease prediction interpreted to mean a plurality of healthcare outcomes]), wherein the plurality of patient health care outcomes comprise classification see, FIG. 7, and Par., [0087], describing the health care results [health care outcomes] of the representation of the future classification results); and 
and regression health care outcomes (paragraph 62 and 64);
displaying one or more of the plurality of patient health care outcomes (Miotto teaches a computer system [computer system], see, Par., [0028], display [display], see, FIG. 1, at 82, Par., [0028], [display], where the memory stores the output values, see, Par., [0029] that applies to the neural network to predict the onset of clinical indication in patients, see, Par., [0026], including a plurality of health care outcomes, as depicted in FIGS. 6A, 6B, 8, 9 and 10. For example, FIGS. 8 and 9, see, Par., [0097] depicts the results of a plurality of health outcomes, including,  whether a patient developed the disease, see , Par., [0097], and for a subset of ten diseases, and Figure 10 provide the results on the entire vocabulary of diseases that were tested, see, Pars., [0098]).  
Miotto fails to explicitly teach the following limitations met by Wennberg as cited:  
a health care outcome masking layer comprising a plurality of masking nodes, wherein the health care outcome masking layer is positioned between the plurality of hidden layers and the output layer (paragraph 120 discloses certain patients may be excluded from intervention plans because they are less likely to benefit from shared decision making, which correlates to masking the outcome as the Applicant’s specification (paragraph 18 in the published specification) discloses the masking node suppresses the prediction of irrelevant healthcare outcome); and 
setting an output of a masking node of the health care outcome masking layer to a factor based on a physical characteristic of a patient indicating that the patient is not susceptible to a health care outcome corresponding to the masking nod (paragraph 21 discloses identifying a portion of the patients susceptible to one or more risk events by identifying a portion of the patients with the highest risk total; a risk score may include a value in the range of 0 to 1; paragraph 44 discloses statistical predictive modeling and clinical segmentation analytics to determine future event risks and/or financial risks, including identifying a population who are at the highest risk of incurring the risk; paragraph 115 discloses calculations for determining a risk score for the most susceptible patients).
It would be obvious to one of ordinary skill in the art of predicting multiple health care outcomes at the effective filing date to modify the method of a multi – tasking deep neural network, as taught by Miotto, including initializing a multi-tasking deep neural network comprising, and a weight of an error of an output node based on an outcome corresponding to the output node, to include the health care outcome cost scaling layer increases a weight based on rarity of a health care outcome, as taught by Wennberg, with the motivation to establish a total weight score for each patient with the most significant risk factors associated with a healthcare event so that a provider predict likely healthcare costs for an upcoming period of time, to take action to limit healthcare costs by providing early intervention plans to patients that prevent or mitigate the occurrence of risk events. See, Wennberg, at Pars., [0010], [0011].
Miotto and Wennberg fail to explicitly teach the following limitations met by Jiang as cited:  

The motivation to combine the teachings of Miotto, Wennberg, and Jiang is discussed in the rejection of claim 1, and incorporated herein. 

Claim 20 (Original): Miotto, Wennberg, and Jiang teach the system of claim 19. 
Miotto fails to explicitly teach the following limitations met by Wennberg as cited:  
wherein regression health care outcomes comprise one or more of; 
a duration of inpatient stay; 
a monetary expense associated with one or more of the predicted plurality of patient health care outcomes; and 
a duration of time until one or more of the predicted plurality of patient health care outcomes (Wennberg teaches health care related risk outcomes [health care related risk outcomes interpreted to mean regression health care outcomes based on a regression logistic model, see, Par., [0010] healthcare regression healthcare outcomes 
The motivation to combine the teachings of Miotto, Wennberg, and Jiang is discussed in the rejection of claim 1, and incorporated herein. 

Claims 2, 3, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miotto et al., herein after Miotto (WO 2017/172629) in view of Wennberg (U.S. Publication Number 2014/0046693 A1) and in view of Jiang et al., herein after Jiang (“Artificial Intelligence In Healthcare:  Past, Present, and Future”, Stroke and Vascular Neurology, (2017), doi:10.1136/svn-2017-000101, Pages 230 – 243) further in view of Corrado et al., herein after Corrado (U.S. Publication Number 2017/0308787).

Claim 2 (Original): Miotto, Wennberg, and Jiang teach the method of claim 1. Miotto teaches wherein the plurality of health care outcomes comprise classification health care outcomes (Miotto teaches a plurality of healthcare results [healthcare outcomes] including classification health care results [classification healthcare outcomes], see, FIG. 7, and Pars., [0014], [0087], describing the health care results [health care outcomes] of the representation of the future classification results).
Miotto, Wennberg, and Jiang fail to explicitly teach the following limitations met by Corrado as cited:
wherein the plurality of health care outcomes comprise regression and classification health care outcomes (Corrado teaches a plurality of future condition scores [future condition scores interpreted to mean health care outcomes] include see, Claim 23, FIGS.7, also based on a plurality of timesteps, see , Claim 23, and including an output layer, see, Par., [0031], FIG. 8 at 808).  
It would be obvious to one of ordinary skill in the art of predicting multiple health care outcomes at the effective filing date to modify the method of multi – tasking deep neural network, as taught by Miotto, Wennberg, and Jiang, in combination,  including initializing a multi-tasking deep neural network comprising, an input layer comprising a plurality of input nodes, a health care outcome masking layer, an output layer comprising a plurality of output nodes, a health care outcome cost scaling layer, training the multi – tasking deep neural network using a training dataset, adjusting the health care outcome masking layer based on a characteristic of a patient, inputting patient clinical data into the input layer, predicting at least a first and a second health care outcome for the patient, both the first and second output are based on patient data, displaying one or more of the first and the second health care outcome, wherein the plurality of output nodes correspond to a plurality of health care outcomes, the first health care outcome predicted based on a first output from a first output node, the second health care outcome based on a second output from a second output node, to include the plurality of health care outcomes comprising regression health care outcomes, as taught by Corrado, with the motivation to provide a recurrent neural network with regression healthcare outcomes to predict likelihoods of events occurring See, Par., [0009].

Claim 3 (Currently amended): Miotto, Wennberg, and Jiang teach the method of claim 1. Miotto teaches wherein the plurality of output nodes output both classification (paragraphs 14, 34, and 40) and regression health care outcomes (paragraph 62 and 64).

Claim 11 (Original): Miotto, Wennberg, and Jiang teach the method of claim 1. 
Miotto, Wennberg, and Jiang fail to explicitly teach the following limitations met by Corrado as cited:
further comprising based on the predicted first and the second health care outcome, a medical procedure for the patient is determined (Corrado teaches based on future conditions scores of health events, see, Par. [0080] and FIG. 6 at 606, additional health event, [future conditions scores of health events interpreted to include predicted first and second health care outcomes], a treatment, see, Claim 21, [treatment interpreted to mean medical procedure] is prescribed for a patient based on the future condition scores of the health event, see, Par., [0080]).
.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miotto et al., herein after Miotto (WO 2017/172629) in view of Wennberg (U.S. Publication Number 2014/0046693 A1) and in view of Jiang et al., herein after Jiang (“Artificial Intelligence In Healthcare:  Past, Present, and Future”, Stroke and Vascular Neurology, (2017), doi:10.1136/svn-2017-000101, Pages 230 – 243) further in view of Mora et al., herein after Mora (U.S. Publication Number 2012/0221349).

Claim 10 (Original): Miotto, Wennberg, and Jiang teach the method of claim 1. 
Miotto, Wennberg, and Jiang fail to explicitly teach the following limitations met by Mora as cited:
wherein the first and the second health care outcome are used to calculate a monetary expense associated with the first and the second health care outcome (Mora teaches two or more disease outcomes [two or more disease outcomes interpreted to mean the first and second health care outcome] where cost values [cost values  
interpreted to mean monetary expense] values are calculated [calculated] for each  
treatment of the two or more treatments of the two or more disease outcomes, see,  
Abstract, Par., [0042], where the system takes the different treatment outcomes and 
calculates the relevant treatment costs of each, see, FIG. 2, Boxes 2b, 3b, 3c.  Mora teaches two or more disease outcomes [two or more disease outcomes interpreted  

interpreted to mean monetary expense] values are calculated [calculated] for each  
treatment of the two or more treatments of the two or more disease outcomes, see,  
Abstract, Par., [0042], where the system takes the different treatment outcomes and  
calculates the relevant treatment costs of each, see, FIG. 2, Boxes 2b, 3b, 3c).
It would be obvious to one of ordinary skill in the art of predicting multiple health care outcomes at the effective filing date to modify the method of multi – tasking deep neural network, as taught by Miotto, Wennberg, and Jiang, in combination,  including initializing a multi-tasking deep neural network comprising, an input layer comprising a plurality of input nodes, a health care outcome masking layer, an output layer comprising a plurality of output nodes, a health care outcome cost scaling layer, training the multi – tasking deep neural network using a training dataset, adjusting the health care outcome masking layer based on a characteristic of a patient, inputting patient clinical data into the input layer, predicting at least a first and a second health care outcome for the patient, both the first and second output are based on patient data, displaying one or more of the first and the second health care outcome, wherein the plurality of output nodes correspond to a plurality of health care outcomes, the first health care outcome predicted based on a first output from a first output node, the second health care outcome based on a second output from a second output node, to include the first and the second health care outcome are used to calculate a monetary expense associated with the first and the second health care outcome, as taught by Mora, with the motivation to provide more accurate prediction of future healthcare costs based on treatment decisions and their associated costs in the present, see, Par., See, Mora, at Par., [0016].

Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
Rejections under 35 U.S.C. 103
The Applicant argues Miotto does not disclose the masking layer of the present invention based on the amended claims.  In response to the Applicant’s argument, it is respectfully submitted that the Examiner has applied new passages and new citations to the amended claims.  The Examiner notes that the amended limitations were not in the previously pending claims; as such, Applicant’s remarks with the regard to the application of Miotto with respect to the masking layer is moot, however, the masking layer is addressed in the above Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626